THE HONORABLE, THE ASSEMBLY
By Resolution No. 25, you have asked my opinion as to whether a person who has dyslexia and needs help in voting must be aided as provided in subsecs. (2) (a) or (2) (b) of sec. 6.82, Wis. Stats.
Although the definitions of "dyslexia" found in the various medical dictionaries differ somewhat, the term is usually used to rather generally describe various degrees of impaired ability to read understandingly. The impairment is seen most commonly with central lesions and in many cases of minimal brain dysfunction. In a particular instance, the condition may only cause reading to be an unpleasant experience physically because attended with fatigue and disagreeable sensations; in other instances, the condition may be so serious that the person afflicted may have lost the ability to recognize or comprehend written or printed words and sentences. The latter condition is more accurately termed "alexia," i.e. word blindness. See definitions inBlakiston's Gould Medical Dictionary (3rd ed.), pp. 54, 473;Hinsie and Campbell, Psychiatric Dictionary (4th ed.), pp. 27, 239; Doreand's Illustrated Medical Dictionary (24th ed.), p. 457;Stedman's Medical Dictionary (21st ed.), pp. 48. 492.
Section 6.82 (2) (b), Stats., provides in part:
"(b) If the elector is totally blind or his vision is so impaired that he cannot read the ballot, he may be assisted * * *"
Since subsection (2) (b) relates solely to persons who are unable to see or whose eyesight is impaired, this statutory provision is clearly not applicable to persons who have dyslexia.
Section 6.82 (2) (a), Stats., provides:
"If an elector declares to the presiding election official thathe cannot read or write, or that due to physical disability he isunable to mark his ballot, he shall be informed that he may haveassistance. When assistance is requested, 2 election officials shall be selected by the elector to assist him in marking his ballot. The 2 persons chosen to assist shall not be of the same political party. The selected officials shall certify on the back of the ballot that it was *Page 197 
marked with their assistance but shall not disclose to anyone how the elector voted." (Emphasis supplied.)
Whether a person with dyslexia may take advantage of the voter assistance provisions of sec. 6.82 (2) (a), Stats., will largely depend upon the extent to which his physical condition has impaired his ability to read understandingly. In my opinion, however, if because of such a condition, an otherwise qualified elector is unable to mark his ballot in a manner which expresses his intent, due to an inability to read the ballot understandingly, the election officials are under a duty to assist that elector under the provisions of subsection (2) (a). Under the provisions of sec. 6.82 (2) (c), Stats., if the presiding election official questions whether the elector is in fact so physically disabled by dyslexia, he may require the elector to make his declaration of disability under oath.
RWW:JCM